Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
Status of Claims
Claims 1 – 4, 6 – 7, 9 – 12, and 14 – 18, and 20 are currently pending, and have been examined.
Claims 1, 9, and 15 have been amended. 
Claims 5, 8, 13, and 19 are cancelled. 
 
Response to Arguments
Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 103 have been full considered and are persuasive; therefore, the rejection of 12/24/2021 has been withdrawn. 
Applicant's arguments with respect to the rejection of claims under 35 U.S.C. 101, pages 11- 12, filed 3/8/2022 have been fully considered but they are not persuasive. Applicant argues that the amended claims are similar to the example cited in MPEP 2106.04 (a)(1), training a neural network, and argues that this is analogous to building a machine learning model. Examiner believes the example which Applicant refers to is example vii.
vii. a method of training a neural network for facial detection comprising: collecting a set of digital facial images, applying one or more transformations to the digital images, creating a first training set including the modified set of digital facial images; training the neural network in a first stage using the first training set, creating a second training set including digital non-facial images that are incorrectly detected as facial images in the first stage of training; and training the neural network in a second stage using the second training set. 

The claims at hand are readily distinguishable from the example above. The above cited claim recites six steps in the method of training a neural network. The six steps being a collecting step, applying transformations to data, creating a training set including the transformed data, training the neural network in a first stage using the training set, creating a second training set, and training the neural network in a second stage using the second training set. As one can see, this claim recites a level of detail in the training of a neural network that is not present in Applicant’s claims. 
In contrast, Applicant’s claim merely recites, “building a machine learning model that directly predicts whether an item will be out of stock and when the item will be out of stock”. So while Applicant recites “building a machine learning model”, it is not recited at the level of particularity and detail needed to overcome the abstractness which is prevalent and makes up the majority of the claim. The language, “directly predicts whether an item will be out of stock and when the item will be out of stock” merely amounts to what the machine learning model will be applied to do or what it is used for. Merely reciting building the machine learning model at this high level of generality remains recitation of applying the machine  learning model to “predict whether and when an item will go out of stock”, a step which is part of the abstract idea as it is a certain method of organizing human activity, setting forth and describing both a way of managing a commercial interaction/behavior and a mental process as it amounts to an observation, judgment or evaluation, which may be performed in the human mind or using pen and paper. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 4, 6 – 7, 9 – 12, and 14 – 18, and 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 Claim 1 recites- A method comprising: receiving a return order identifying multiple items to be returned via mail; after a user submits a return order, determining, 
 predicting expected future cost incurred when transferring the multiple items to, and selling the multiple item from, each of the plurality of candidate return locations; and 
predicting expected future revenue based on a demand forecast for the item at each of the plurality of candidate return locations, wherein the expected future revenue is the payment received when selling the item from each of the plurality of candidate return locations;
 before the multiple items are returned to a return location, predicting expected demand imbalance transfer costs associated with each of the plurality of candidate locations, wherein the expected demand imbalance transfer costs indicate a likelihood the multiple items will be transferred at a future time from the return location to a different location in a retailer's network in order to satisfy a demand imbalance between the plurality of candidate return locations, and 
predicting 
in response to determining the multiple items will go out of stock at one of the plurality of candidate return locations, predicting, 
computing, using 
identifying eligible locations for each of the multiple items from a list of potential return locations in a retailer's network;
determining at least one of the multiple items cannot be returned to at least one of the potential return locations associated with one of the multiple items;
identifying the plurality of candidate return locations from the eligible locations, wherein the plurality of candidate return locations are locations where all of the multiple items are eligible to be returned;
calculating the net expected recovery for only the potential return locations that are capable of receiving all of the multiple items in the return order;
selecting, based on the net expected recovery, one of the plurality of candidate return locations as a return location to be used to return the item, generating a shipping label based on the return location; and transmitting the shipping label to the user. 
The above identified elements of claim 1 recite certain methods of organizing human activity as the recited elements describe or set forth commercial interactions. Furthermore, determining net expected recovery, predicting expected future costs, predicting future revenue, and predicting expected demand imbalance transfer costs are also mental processes as these steps can be performed in the human mind or using pencil and paper. 
This judicial exception is not integrated into a practical application because while the claim recites an additional element (the one or more computer processors)  As such the one or more computer processors do not impose any meaningful limitation on the abstract idea. Like the one or more processors the machine learning model appears to be no more than a label for the model being used in the predictions (being applied to perform the abstract idea of predicting) and recitation of building a machine learning model is also recited at a high level of generality. The claim does not require a particular feature of a particular machine learning model or machine learning in general. Therefore, the machine learning model as recited does not integrate the abstract idea into a practical application. As a result, these elements do not impose a significant limitation on the abstract ideas in the claim. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as stated above the one or more computer processors  In conclusion, claim 1 is directed to an abstract idea and is therefore patent ineligible. 
Claim 9 recites an abstract idea for the same reasons provided above with respect to claim 1. The operation steps of receiving a return order identifying an item to be returned via mail, determining a net expected recovery, predicting expected future costs incurred when selling the item from each of a plurality of candidate return locations and predicting expected future revenue based on a demand forecast for the item at each of a plurality of candidate return locations, wherein expected future revenue is payment received when selling the item from each of a plurality of candidate return locations, and selecting based on the net expected recovery one of the plurality of candidate return locations as a return location to be used to return the item are certain methods of organizing human activity because the identified elements of claim 9 set forth and describe commercial interactions. In addition, determining a net expected recovery predicting expected future costs incurred when selling the item from each of a plurality of candidate return locations and predicting expected future revenue based on a demand forecast for the item at each of a plurality of candidate return locations, wherein expected future revenue is payment received when selling the item from each of a plurality of candidate return location are also mental processes because these operations may be performed in the human mind. 
Claim 9 recites the additional elements: a processor, memory comprising a program which when executed by the processor perform an operation of the method of claim 1, and one or more processors, and a machine learning model.  As stated above with respect to the one or more processors of claim 1, the processors, and memory comprising a program, and machine learning model, performing the recited operations of claim 9 similarly amount to no more than “mere instructions to apply the exception using generic computer components”. As stated with respect to claim 1, the additional elements do not pose a meaningful limitation on the abstract idea and thus fail oy integrate the abstract idea into a practical application. 
The claim fails to amount to significantly more than the abstract idea because additional elements which amount to mere instructions to perform the abstract idea using generic computer implementation do not provide an inventive concept. Therefore, claim 9 is also patent ineligible as it is directed to an abstract idea without significantly more.
Claim 15 recites an abstract idea, namely certain methods of organizing human activity, as it sets forth and describes commercial interactions in the elements identified in claims 1 and 9. Claim 15 recites additional elements including: computer program product comprising a computer readable storage medium having computer readable program code, executable by one or more computer processors to perform an operation, the operation consisting of the steps identified as reciting the abstract idea above and a machine learning model. These additional elements fail to integrate the abstract idea into a practical application for the same reasons provided with respect to claims 1 and 9: the additional elements amount to mere instructions to apply the idea using generic computer implementation and thus fail to impose meaningful limitations on the claim. The claim fails to amount to significantly more than the abstract idea because such additional elements amounting to mere instructions to apply the idea using generic computer implementation fail to provide an inventive concept. Therefore, claim 15 is also ineligible as it is directed to an abstract idea without significantly more. 
The remaining dependent claims have been given the full two-part analysis. They recite an abstract idea for the same reasons provided with respect to the independent claims above. The dependent claims contain no further additional elements and only further narrow the abstract idea. Therefore, there are no further elements to impose a meaningful limitation on the abstract idea and thus integrate the abstract idea into a practical application. Likewise, there are no further additional elements to provide an inventive concept so that the claims amount to significantly more than the abstract idea. Therefore, the dependent claims are also rejected as ineligible as being directed to an abstract idea.
Novel/Non-obvious Subject Matter
Applicant has incorporated novel/non-obvious subject matter from claim 5 into independent claims 1, 9, and 15 and added a new limitation reciting building a machine learning model that directly predicts whether an item will be out of stock and when the item will be out of stock. The discussion below sets forth the most pertinent art to the claims. Examiner finds that claims 1 – 4, 6 – 7, 9 – 12, and 14 – 18, and 20 recite subject matter that appears to be novel/non-obvious. 
Claims 1, 6, 9, 14, 15, and 20: US 8,156,007 (Anthony)  in view of  US 2003/0233246 (Snapp) in view of US 2020/0320467 (Wu) and further in view of US 2017/0323264 (Subramanian)  in view of US 2020/0402002 (Kentris), US 2014/0278691 (Schenken)  and further in view of  US 6,988,079 (Or-Bach).
Claim 1 
Anthony teaches:
 receiving a return order identifying an item to be returned via mail (Fig. 3, Element 305 & col. 3, line 55 teaching that customer notifies merchant that customer desires to return an item, col 4 lines 2 - 5 teaching that customer may return item via mail); 
considering a demand forecast for the item at each of the plurality of candidate return locations in order to dynamically determine a return location. (Col. 7, lines 60-65 teaches considering factors reflecting a need for an item at a particular location such as low inventory relative to current or projected demand for each return location or an indication from a return processing location that it has excess capacity in dynamic return location determination/selection process)
Selecting (…Col. 5. Lines 1 – 5 discloses selecting a return location based upon receiving the evaluation among multiple potential return locations for one or more criteria of interest, such as lowest total cost to the merchant.) 
see para 17 – method for selecting a channel, such as a retail return location (see para 152 describing retail return location as such a channel )includes comparing a determined expected cost to determined expected benefit) 
Generating a shipping label based upon the return location and transmitting it to the user (Column 3 lines 58 -65 customer may receive real-time response from the merchant via the website that provides information about the dynamically selected return location, such as a mailing label to be printed by the customer in order to direct the package to the selected return location. )
Anthony does not teach; however Snapp teaches:
(Fig. 2 shows returns server & para. 17 describes invention as processor assisted method), a net expected recovery (para. 133 describes that expected costs are compared to expected benefit/revenue to determine a sales channel, para 152 identifies a retail return store as such a channel) for a plurality of candidate return locations (para 34 teaching numerous distributed returns locations and para 67 teaches other sales channels to which the returned item may be transferred for resale)
Wherein determining the net expected recovery comprises: predicting expected future costs incurred when transferring the item to, and selling the item from, each of the plurality of candidate return locations (paras. 113, 133 teaches determining expected costs incurred due to processing returns, handling returns, shipping, storing, delivering, and selling the returned items via a particular channel. ) Examiner interprets shipping and delivering returned items to correspond to transferring the item to, and selling the item from, each of the plurality of candidate return locations. 
Predicting expected future revenue (paras. 112 & 131 & 175  teaching determining maximum expected revenue or profit for an item by each channel which corresponds to  return location) 
wherein the expected future revenue is the payment received when selling the item from each of the plurality of candidate return locations (see para 112 teaching determining channel which corresponds to return location that yields optimal profit on a sale of the item).
It would have been obvious to one of ordinary skill in the art to combine the teaching of determining a net expected revenue based upon comparing expected future revenue to expected future costs and selecting a sales channel for returned items of Snapp with the teaching of dynamically determining a return location based on criteria of interest such as a lowest cost or a demand forecast for an item at a location of Anthony because such an improved system, in addition to dynamically determining a return location in a manner “based on the business needs of the merchants and on current conditions at the time of the returns,” (Anthony  Col. 3, lines 15–20), the system  “can find the channel or place of sale for the returned item where the revenue and or profit earned on the sale of that item is the highest.” (See Snapp, paragraph 109.)
The combination of Anthony and Snapp also teaches determining return transportation costs in order to dynamically determine a return location. (Anthony, Col 18 Lines 21-25).
 The combination of Anthony and Snapp does not explicitly teach; however, Wu teaches: associated with each of the plurality of candidate return locations (para 13 describes a computerized inventory redistribution system and method for periodically determining redistributions (moving inventory for item from store to store) of returns that have arrived in stores of the retail chain. Para 40 teaches inputting determined base demand for item at each location during each week until the end of the products lifetime and para 41 teaches inputting determined shipping costs to transfer the item from a location where there is surplus of the item to a location where there is a deficit for the item) , the expected demand imbalance transfer costs indicates a likelihood the item will be transferred at a future time from the return location to a different location in a retailer’s network (see para 40 teaching determine demand for item for weeks in the future which shows likelihood item will be transferred at a future time; para 30 describing how information about a set of physical locations among which to redistribute items, such as records of the number of returns, locations which have received particularly high returns of the item and physical locations near the physical locations which could receive shipments of the item is stored in a database; para 33 describes generating a recommendation for transfer instructions for items.  )  in order to satisfy a demand imbalance between the plurality of candidate return locations (para 28 teaches determining transfer costs to resolve/ redistribute inventory due to demand imbalance within retailer network). 
It would have been obvious to combine the teaching of dynamically selecting a return location based on expected future costs, revenue, and demand forecast with the teaching of predicting expected demand imbalance transfer costs of Wu in order to “balance the cost of redistribution against increase in revenue.” See Wu para. 18. 
The combination of Anthony, Snapp and Wu, does not teach; however Subramanian teaches a just in-time reverse logistics method and system which entails knowing information about orders and inventory related to anticipated return products. Subramanian teaches predicting and calculating relating to return orders after a user submits a return order and before the return order is returned to a location. (Subramanian inventory management module calculates inventory availability based on category product in delivery from customer. Examiner interprets “in delivery from customer” to mean after a user submits a return order and before the return order is returned to a location.  [0016]; [0033]. It would have been obvious to one of ordinary skill in the art to combine the teaching of engaging in just-in time reverse logistics of predicting inventory availability based on product in delivery from customers of Subramanian to the teaching of determining net expected recovery of Snapp, and predicting demand imbalance transfer costs of Wu as by overlaying and mapping in real-time all reservations against all inventory in the cyclical lifecycle determinations may be made as to expected inventory availability to meet future orders. Subramanian, [0036].
Anthony teaches Wherein (Anthony Fig. 3 (elements 315-340) and Fig. 5 shows that current conditions for factors related to returns, weighing and scoring are determined for the identified potential return locations.)  
Snapp teaches calculating net expected recovery for  potential sales channels corresponding to a retail return location. ( para 133 – discussing comparison of expected revenue and expected costs for a particular channel)  Snapp is silent as to whether net expected recovery would be calculated for ineligible channels as it does not discuss ineligible channels.  
The combination does not explicitly teach; however Kentris teaches wherein the return order comprises multiple items. (para 73 describes customers using return management engine of ecommerce platform to return multiple items). 
The combination of Anthony, Snapp, and Kentris does not teach: however Schenken which describes a system that may be set up to receive returns (paragraphs 53 and 54 and 82) and facilitate transfers between stores ( para 48) teaches:
 identifying eligible locations for each of the multiple items from a list of potential return locations associated with one of the multiple items in a retailer’s network (paragraphs 133 – 135 describes ranking potential delivery locations based upon various criteria and displaying them in a list; Paras. 48 which states that the potential locations may be associated with each store within a network)
wherein at least one of the multiple items cannot be returned to at least one of the potential return locations (para 96 describes that users may limit accepted items to allowed items only). 
and identifying the plurality of candidate return locations from the eligible locations ( para 43 discusses limiting delivery locations to a subgroup of groups of available locations and excluding other locations).
The combination of Anthony, Snapp, Kentris and Schenken does not teach; however, Or-Bach teaches: Wherein the plurality of candidate return locations are locations where all of the multiple items are eligible to be returned, (Col. 11 lines 20-25 discloses that multiple returns from various vendors are may be returned to one location). 
Claim 6
The combination of Snapp,  Anthony, Wu, and Subramanian teaches the limitations of claim 1. Anthony teaches updating inventory and return capacity information corresponding to the return location in response to selecting the return location. ( The return processing systems of Anthony may notify return locations of item return packages to be expected. (Col 16 lines 10 – 13)) The examiner interprets notifying return locations of packages to be expected to correspond to updating inventory in response to selecting return location. (Applicant’s specification [0052] provides that “ At block 430, the returns manager updates inventory at return capacity information for the selected location. That is, the returned items can be classified as expected returns … the returned items can affect the return capacity of the selected location”)
Claim 9 –
 Claim 9 , which is directed to a system recites limitations parallel in nature to those of claim 1 which is directed to a method. Claim 9 is rejected for the same reasons as claim 1. (See, Anthony, Column 14 lines 46-56, Col 17 lines 1-2, and Fig. 2 teaching a return processing computer system and computer program products) 
Claim 14 – Claim 14 which is directed to a system recites limitations parallel in nature to those of claim 6 which is directed to a method. Claim 14 is rejected for the same reasons as claim 6. See relevant rejection of claim 6. 
Claim 15 –
 Claim 15, which is directed to a computer program product, recites limitations parallel in nature to those of claim 1, which is directed to a method. Claim 15 is therefore rejected for the same reasons as claim 1. See relevant rejection of claim 1. See teaching of computer readable storage medium and program code (Anthony, Column 14 lines 57-65, Col. 17 lines 1-2.)
Claim 20 – Claim 20 which is directed to a  computer program product recites limitations parallel in nature to those of claim 6 which is directed to a method. Claim 20 is rejected for the same reasons as claim 6. See relevant rejection of claim 6. 
Claims 2, 10, and 16: Anthony and Snapp, Wu, and Subramanian, further in view of US 10310500 B1 (Brady).
Claim 2
The combination of Snapp, Anthony, Wu and Subramanian teach the limitations of claim 1. The combination does not teach; however Brady teaches the known technique of: 
predicting a demand and a supply associated with each of the plurality of candidate return locations; (See Brady Col 5 line ; 1 -20; Col 25 lines 50- 57; Col 26 lines 1 -28; Col 30 lines 42 -48; Col 34 lines 62-67 which teaches that available inventory which corresponds to supply is predicted and demand is predicted.)
avoiding, based on the predicted demand and supply, a transfer of the item to a return location with a demand deficit. (See Brady Col 30 lines 57 – 61 which teaches addressing observed surpluses and demands for items by deploying inventory to areas of high or elevated demand and removing inventory from areas of low or reduced demand.)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the known teaching of predicting supply and demand at a plurality of locations or regions and avoiding transfer of items to a location with a demand deficit of Brady to the teaching of predicting expected demand imbalance transfer costs of Wu because the level of skill in the art shows the ability to apply the inventory distribution/deployment technique entailing predicting supply and demand and avoiding transfer of inventory to an area of a demand deficit to similar systems. See Brady Col 45 lines 19 -30. Furthermore, the technique of Brady improves distribution of items and response to demand. Brady, Col 2 lines 6 -10.
Claim 10 – Claim 10 which is directed to a system recites limitations parallel in nature to those of claim 2, which is directed to a method. Therefore, claim 10 is rejected for the same reasons as claim 2. 
Claim 16 – Claim 16 which is directed to a computer program product recites limitations parallel in nature to those of claim 2, which is directed to a method. Therefore, claim 16 is rejected for the same reasons as claim 2. 
Claims 3, 11, and 17: the combination of Anthony, Snapp , Wu, and Subramanian, in view of WO 0201398 (Perkins).
Claim 3
	The combination of Anthony, Snapp, Wu, and Subramanian teaches the limitations of claim 1, including determining operational transfer costs (Wu, para 41 discussing determining costs of transferring item from location where there is a surplus of inventory of the item to a location where there is a deficit.) See rationale to combine the combination of Anthony and Snapp with Wu provided with respect to claim 2. 
 The combination does not teach: however Perkins, which is describes a system and method for processing ecommerce transactions including elements and components for return management (Pg. 5 lines 23-27) teaches that costs include codes associated with retrieving the item from the return location and transferring the item from the return location to another location. (Pg. 14 line 1 teaches that a zip code update is used to determine shipping costs.) The examiner interprets codes in claim 3 to mean a postal code or zip code based upon Applicant’s specification which reads, “[0055]   In one embodiment, the shipping cost for each location is determined by identifying the postal codes (e.g., zip codes) for the customer and the returns locations.”

It would have been obvious to one of ordinary skill in the art to combine the teaching taught by the combination of Anthony, Snapp and Wu with the teaching of transfer costs including codes associated with retrieving the item from the return location and transferring the item from the return location of Perkins because this functionality which converts data such as a zip code into increasingly valuable information to provide more accurate information about logistics and costs. See Perkins, page 29 lines 20 – 29. 
Claim 11 – Claim 11, which is directed to a system recites limitations parallel in nature to those of claim 3, which is directed to a method. Therefore, claim 11 is rejected for the same reasons provided with respect to claim 3. 
Claim 17 – Claim 17, which is directed to a computer program product, recites limitations parallel in nature to those of claim 3, which is directed to a method. Therefore, claim 17 is rejected for the same reasons provided with respect to claim 3.

Claims 4, 12, and 18: the combination of Anthony ,Snapp, Wu, and Subramanian in view of US Patent 7,295,990 (Braumoeller).
Claim 4 
The combination of Snapp, Anthony, Wu, and Subramanian teach the limitations of claim 1. While Anthony teaches that labor costs are a type of cost factors to determine a return location (Col. 18 lines 30-35), it does not explicitly teach; however Braumoeller teaches determining handling costs associated with each of the plurality of return locations, handling costs include cost for processing the item of the plurality of candidate return locations varies depending on a number of trained staff at the plurality of candidate locations, an availability of trained staff, (Col. 5 line 54- actual staffing levels considered in analyzing  fulfilment plan to determine information of interest such as cost; Col. 8 lines 15 -25 – discussing labor costs and Col. 11 lines 44-57 discussing modeling costs based on workloads at DC (distribution centers).  Col. 12 lines 26-30 discusses cost modeling considerations determining workload based on staffing levels) and equipment available at each of the plurality of candidate locations (Fig. 1D and Fig. 1K showing material cost, and packing material cost which examiner interprets to correspond to equipment). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of the combination of Anthony and Snapp with the teaching of Braumoeller as taking into consideration staffing levels of the technique of Braumoeller allows the system to have a more effective approach to dynamically determining a fulfillment plan that is specific to an order or potential order and that minimizes the negative impact on future orders. See Braumoeller Col 3. Lines 6- 14.
Claim 12 – Claim 12 which is directed to a system recites limitations parallel in nature to those of claim 4, which is directed to a method. Therefore, claim 12 is rejected for the same reasons set forth for claim 4. 
Claim 18 – Claim 18 which is directed to a computer program product, recites limitations parallel in nature to those of claim 4, which is directed to a method. Therefore, claim 18 is rejected for the same reasons set forth for claim 4.
Claim 7: Anthony, Snapp, Wu, and Subramanian in view of US 8,447,664 (Pape).
Claim 7
The combination of Snapp, Anthony, Wu, and Subramanian teaches the limitations of claim 1. It does not teach; however Pape teaches determining an expected future margin for selling the item at each of the plurality of candidate return locations based on the expected future revenue and expected future costs. (See Fig. 2. Showing determine margin based on revenue and cost; See Fig. 4 showing calculation based on forecasted future sale date; Col 9 lines 14-16) 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of determining an expected future margin of Pape to the teaching of Anthony and Snapp in order to generate a respective expected profitability for each of the number of items in order to categorize each of the number of items according to its respective expected profitability. Col. 2 lines 15- 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            
/EMMETT K. WALSH/            Primary Examiner, Art Unit 3628